Day, Oh. J.
i. municipal change ofns: boundaries. I. This case involves a construction of section 489 of the Code, which is as follows: “All ordinances anc^ resolutions, or orders for the appropriation or payment of money, shall require for their passage or adoption the concurrence of a majority of all the trustees of any municipal corporation; ordinances of a general or permanent nature shall be fully and distinctly read, on three different' days, unless three-fourths of the council shall dispense with the rule; no ordinance shall contain more than one subject, which shall be clearly expressed in its title, and no ordinance or section thereof shall be revised or amended unless the new ordinance contain the entire ordinance or section revised or amended, and the ordinance or section so amended shall be repealed.”
Appellants contend that in the construction of this section the words for the appropriation or. payment of money must be regarded as qualiiying-the words ordinances and resolutions as well as the word orders, so that under-this section , only *45ordinances and resolutions for the appropriation or payment of money require for their passage thé concurrence of a majority of all the trustees of a municipal corporation.
Upon the other hand appellee insists that the words for the appropriation or payment of money qualify only the word orders, and that all ordinances and resolutions, whatever may be their object or purpose, require for their passage the concurrence of a majority of all the trustees. This construction the court below adopted. The question is not at all free from difficulty. The mere grammatical arrangement admits, perhaps equally, of either construction. The punctuation employed would require the construction contended for by the appellee. But in the construction of a law courts pay but little regard to the punctuation employed, and will always disregard it when it is not in harmony with the intention of the legislature as gathered from the entire act. Shindly v. The State, 23 Ohio St. Rep., 139; Randolph v. Bayne, 44 Cal., 366. For a proper construction of this section we must read it in connection with other parts of the same statute, and we must, if possible, put such construction upon it as will make it harmonize with, and give force and efficiency to, all the other parts. Section 493 of this statute is as follows: “ On the passage or adoption of every by-law or ordinance, and every resolution or order to enter into a contract hy_any council of any municipal corporation, the yeas and nays shall be recorded, and to pass or adopt any by-law, ordinance, or any such resolution or order, a concurrence of a majority of the whole number of members elected to the council shall be required * • * *.” It is to be obseiwed that this section requires the concurrence of a majority of the whole number of trustees for the adoption of any ordinance, and for the adoption of any resolution or order to enter into a contract. Now it is altogether unnecessary that this section should require a concurrence of a majority of the council for the adoption of any resolution to enter into a contract, if section 489, as appellee contends requires such majority for' the adoption of all resolutions It will further be observed that, in this section, the words resolution and order are both spoken of as referring to the *46manner of entering into a contract. Now if in section 489 the comma following resolutions be placed after the word ordinances, the section will read, all ordinances, and resolutions or orders for the payment of money shall require, etc. Thus the word resolutions and the word orders will refer to the means employed for the appropriation of money, as in section 493 they refer to the means employed for entering into a contract. This construction, we think, is the proper one. It makes the two sections harmonious in all their parts, and relieves section 489 of the absurdity which would otherwise exist of requiring a resolution to buy a cord of wood for the mayor’s office, or even to adjourn, to be adopted by a majority of all the trustees. We think that under a proper construction of this statute a resolution proposing changes in city boundaries does not require for its adoption the concurrence of a majority of the whole number of trustees.
II. The objections that the resolution was adopted without having been read or propose^ at a previous meeting, and without dispensing with the rule at a previous meeting, that the subject of the resolution was not expressed in the title, and that, on the 19tb of May, the resolution was amended without adopting a new one entire, and without repealing the former resolution, are without force. The provisions of the statute, section 489, under which these objections are made, apply only to ordinances.
2__:taxa. o£°oonstitutionai limit, III. It is no ground for restraining the collection of this tax that when collected it will be applied in part to the payment of an unconstitutional indebtedness. It does not aPPear that the tax itself is in excess of any constitutional or statutory provision. Plaintiff’s proper course is by action to prevent the misapplication of the tax, when collected, to the discharge of an illegal indebtedness. The court erred in overruling the motion to dissolve tho injunction.
Reversed.